11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Micheal Ralston,                             * From the 259th District
                                               Court of Jones County,
                                               Trial Court No. 023131.

Vs. No. 11-14-00097-CV                       * September 25, 2014

Brad Livingston et al.,                      * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.